Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Dereck Wayne Fuller, Jr., Appellant                      Appeal from the 354th District Court of
                                                         Hunt County, Texas (Tr. Ct. No. 32487CR).
No. 06-19-00247-CR         v.                            Memorandum Opinion delivered by Chief
                                                         Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                             Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
order cumulating this sentence with that of his sentence for continuous trafficking of persons. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Dereck Wayne Fuller, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                         RENDERED NOVEMBER 4, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk